—Order unanimously affirmed with costs. Memorandum: In affirming the order of Supreme Court, we note our acknowledgement of the concession by intervenor-defendant Charles P. Schlegel, II that issues pertaining to stock ownership and/or entitlement to merger consideration have been competently placed in issue *1025by plaintiffs. Moreover, we perceive no error in the strategy employed by Supreme Court in managing this litigation. By granting plaintiffs’ motion for leave to amend their reply to intervenor-defendant’s counterclaim, the court placed both plaintiffs and intervenor-defendant in position fully to litigate their dispute regarding stock ownership and/or entitlement to merger consideration. (Appeal from Order of Supreme Court, Monroe County, Boehm, J.—Intervention.) Present—Dillon, P. J., Doerr, Balio, Lawton and Davis, JJ.